Citation Nr: 1036384	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-24 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of use of a creative organ.   



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant served on active duty from September 2, 1980, to 
October 31, 1980, and was separated from service under the 
trainee discharge program due to being marginal or non-
productive.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2008 rating decision 
by a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  

In July 2010, the appellant was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 
2002).  During this hearing, the undersigned Veteran's Law Judge 
was located in Washington, D.C., and the appellant was located at 
the RO. 


FINDING OF FACT

There is no objective evidence of erectile dysfunction or loss of 
use of a creative organ.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.358, 3.361 (2009).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for 
loss of use of a creative organ are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in August 2007 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claims.  

As for the duty to assist, voluminous VA clinical reports dated 
through December 2008 have been obtained, and as there is no 
indication, to include from the appellant in his sworn testimony 
in July 2010, that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, the 
duty to assist has been fulfilled.  In this regard, given they 
lack of any clinical indication that the appellant has erectile 
dysfunction or loss of use of a creative organ, a VA examination 
that includes an opinion as to whether such manifestations are 
the result of improper VA treatment is not necessary.  

II.  Legal Criteria/Analysis

In general, when a Veteran experiences additional disability as 
the result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is 
no willful misconduct by a Veteran, disability resulting from VA 
hospital care furnished the Veteran, or pursuant to the provision 
of vocational rehabilitation training by VA, will be compensated 
in the same manner as if service-connected, if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing care or (B) an event which is not reasonably 
foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

At the July 2010 hearing, the appellant asserted that he 
developed erectile dysfunction as a result of side effects of 
medications prescribed by VA.  The Board notes that in a November 
2008 decision, the Board denied the appellant's claim for service 
connection for erectile dysfunction and entitlement to special 
monthly compensation based on the loss of use of a creative organ 
based on a determination that there was no current clinical 
evidence of erectile dysfunction or loss of use of a creative 
organ.  Review of the clinical evidence received after this 
decision also does not reveal any clinical evidence of a current 
disability due to erectile dysfunction any loss of use of a 
creative organ.  The appellant also testified that he has not 
received any treatment for such conditions at the July 2010 
hearing.  Thus, the claims must be denied on the basis of their 
being no current disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

To the extent that there is any erectile dysfunction or loss of 
use of a creative organ which has not been clinically documented, 
there is no clinical or objective evidence to support an 
assertion that as a result of VA prescribed medication, the 
appellant has a current disability associated with erectile 
dysfunction or loss of use of a creative organ that is due to 
fault on the part of any VA personnel or an event which was not 
reasonably foreseeable.  As for the appellant's assertions in 
this regard, such lay assertions cannot be used to establish 
entitlement to the benefits sought.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); cf. Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006)

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the appellant's claims for compensation 
under the provisions of 38 U.S.C.A. § 115, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile 
dysfunction is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of 
use of a creative organ is denied.    



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


